DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-9 and 13 are currently pending. 
Claim(s) 8 has been withdrawn. 
Claim(s) 10-12 have been canceled. 
Claim(s) 1, 9 and 13 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0365469, Steckemetz et al. in view of US 5,176,758, Nath et al., CN 204792839, Jutao et al. and US 2015/0280020, Kärkkäinen et al.
Regarding claims 1, 9 and 13
Steckemetz teaches a PERC solar cell module/system (corresponding to a solar cell array comprising a plurality of bifacial PERC solar cells) comprising a bifacial punched PERC solar cell [Abstract and paragraphs 0039-0040], the bifacial punched PERC [see Figs. 1-9] solar cell including:
a rear silver busbar (corresponding to current collecting rails 30 which can be made of a conductive material such as silver) [Figs. 1 and 7, paragraphs 0045, 0052, 0057 and 0059]; 

a rear passivation layer (corresponding to passivation layer 18) [Figs. 1 and 7, paragraph 0042]; 
a P-type silicon (corresponding to p-type silicon semiconductor body 10) [Fig. 1 and paragraphs 0040-0041]; 
an N-type emitter (corresponding to n-type emitter 13) [Fig. 1 and paragraph 0041]; 
a front passivation layer (corresponding to silicon nitride passivation layer which reads on the claimed “front passivation layer” because it is made of the same material disclosed in paragraph [0059] of the instant specification for said layer) [Fig. 1 and paragraph 0041]; 
a front silver finger (the front-side contact arrangement includes contact fingers which can are known to be made from conducting materials such as, for example, silver) [paragraphs 0041 and 0052]; and 
a front silver busbar (the front-side contact arrangement includes current collecting bus bars/rails which can are known to be made from conducting materials such as, for example, silver) [paragraphs 0041 and 0052]; 
a grooving region (corresponding to contact openings 20) formed in the rear passivation layer (18) [Fig. 1 and paragraph 0042], the rear aluminum finger (31) being connected to the P-type silicon (10) via the grooving region (the contact structure 
With regards to the limitation “wherein the front silver finger includes a first front silver finger (31) and a second front silver finger, and the second front silver finger is in contact with the first front silver finger,” Steckemetz teaches that providing a redundancy finger i.e., second finger, electrically connecting all contact fingers of the solar cell, corresponding to at least a first finger, forms a redundant current collecting rail which improves the efficiency and reliability of the cell [Fig. 7, paragraphs 0015, 0018, 0022, 0024, 0041, 0057 and 0059].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the front contact fingers to comprise a first front finger and a second front redundancy finger in order to improve the efficiency and reliability of the cell.
Steckemetz does not teach a light transmitting region penetrating front and rear surfaces of the bifacial punched PERC solar cell and allowing a sunlight incident on a front surface of the solar cell to irradiate to the rear surface of the solar cell, wherein the rear surface comprises a reflective medium to allow sunlight to be reflected to the rear surface, the light transmitting region being disposed outside the rear silver busbar and the front silver busbar, and the light transmitting region does not penetrate through the rear silver busbar and the front silver busbar, the light transmitting region being surrounded by the rear aluminum finger or being disposed outside the rear aluminum finger, and the light transmitting region being surrounded by the front silver finger or being disposed outside the front silver finger.
Steckemetz is also silent to a packaging material.
(the electrode 48 includes electrode strips of metallic material) and the front silver busbar (40) [Figs. 3 and 5, Col. 5, lines 30-37 and 55-62, Col. 6, lines 36-41], and the light transmitting region (52) does not penetrate through the rear silver busbar (the electrode 48 includes electrode strips of metallic material) and the front silver busbar (40) [Figs. 3 and 5, Col. 5, lines 30-37 and 55-62, Col. 6, lines 36-41], the light transmitting region (52) being surrounded by the rear aluminum finger or being  disposed outside the rear finger (the plurality of holes 52 can be positioned between the strips 40 and bus bars 39, or the grid may be between apertures such that the fingers are not shorted out or cut out from conducting generated electricity), and the light transmitting region being surrounded by the front silver finger of being disposed outside the front silver finger (the plurality of holes 52 can be positioned between the strips 40 and bus bars 39, or the grid may be between apertures such that the fingers are not shorted out or cut out from conducting generated electricity) [Figs. 3 and 5, Col. 4, lines 7-10 and Col. 5, lines 56-62].
The light transmission region (52) diffracts most of the light that passes though thereby scattering light and forming an optically transmissive device [Col. 2, lines 54-57 and Col. 3, lines 21-29].

In the same field of endeavor of forming light transmitting regions that penetrate front and rear surfaces of a solar cell, Jutao teaches that such regions allow for the device to be integrated as building components expanding its commercial use while enhancing the power generating efficiency of the device and also providing an aesthetically pleasing appearance [Fig. 2, paragraphs 0005 and 0007]. 
Steckemetz, Nath and Jutao are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each cell in Steckemetz to comprise light transmitting regions, as in Nath and Jutao, in order to improve the light transmission of the cell thereby expanding the commercial use of the device by making it suitable and aesthetically pleasing for use as building components and further enhancing the power generating efficiency [Nath, Col. 2, lines 54-57 and Col. 3, lines 21-29; Jutao, paragraphs 0005 and 0007].  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell module of Steckemetz to comprise a packaging material, as in Nath, such that the solar cell is encapsulated and protected from ambient environment [Nath, Figs. 3 and 5, Col. 2, lines 67-68 to Col. 3, lines 1-5].
It is noted that the above combination necessarily results in the second front silver finger bypassing the light transmitting region and in the light being irradiated to the rear surface being reflected therefrom.

Modified Steckemetz does not specifically teach a reflective medium on the rear surface.  However, modified Steckemetz teaches a rear passivation layer (18) on the rear surface of the cell.
Kärkkäinen teaches a solar cell wherein the rear passivation layer is designed to act as a back reflector such that the reflection of light into the absorption layer is improved thereby enhancing the light absorption of the device, and as a consequence, increasing the efficiency of the device [Fig. 1(g), Abstract, paragraphs 0004, 0007 and 0011].
Modified Steckemetz and Kärkkäinen are analogous inventions in the field of rear passivated solar cells.  It would have been obvious to design the back/rear passivation layer of modified Steckemetz such that it improves the reflection light into the absorption layer, as in Kärkkäinen, in order to enhance the light absorption of the device, and as a consequence, increasing the efficiency of the device [Kärkkäinen, Fig. 1(g), Abstract, paragraphs 0004, 0007 and 0011].
The limitations “punched”, “laser”, “laser grooving”, “by laser grooving”, etc. are considered product by process limitations and therefore do not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
Regarding claim 3
Modified Steckemetz teaches the bifacial punched PERC solar cell as set forth above, wherein the first front silver finger (31) is linear and the second front silver finger (35) is arc-shaped (the redundancy finger 35, corresponding to the claimed second front silver finger, is an arch) [Steckemetz, Fig. 7 and paragraph 0024]. 
Regarding claim 4
Modified Steckemetz teaches the bifacial punched PERC solar cell as set forth above, wherein the light transmitting region is a circular hole [Nath, Fig. 3 and Col. 6, lines 46-56; Jutao, Fig. 2].
Further, modified Steckemetz teaches that the apertures are selected based on the amount of transmissivity desired [Nath, Col. 6, lines 9-21 and 46-56].  The greater the density of holes provides for a more transmissive generating sheet.  However, the more transmissive the sheet, the less the power per meter that can be generated therefrom.  Therefore, one would have selected the particular shape depending on the amount of power desired versus the amount of transmissivity desired [Nath, Col. 6, lines 9-21 and 46-56].
In the absence of criticality or unexpected results with respect to the shape of the light transmitting region (a result-effective variable), it would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize said parameter through routine experimentation in order to achieve the desired transmissivity [MPEP 2144.05].
Regarding claim 5
Modified Steckemetz teaches the bifacial punched PERC solar cell as set forth above, wherein a number of the light transmitting regions is 2 to 100 (a plurality of holes are formed which meets with the limitation “2 to 100”) [Nath, Fig. 3; Col. 6, lines 9-21 and 46-56].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, it is noted that the density and size distribution is selected based on the amount of transmissivity desired [Nath, Col. 6, lines 9-21 and 46-56].  A greater density of holes provides for a more transmissive generating sheet.  However, the more transmissive the sheet, the less the power per meter that can be generated therefrom.  Therefore, one would have selected the particular amount of light transmitting regions depending on the amount of power desired versus the amount of transmissivity desired [Nath, Col. 6, lines 9-21 and 46-56].
In the absence of criticality or unexpected results with respect to the number (density) of the light transmitting region (a result-effective variable), it would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize said parameter through routine experimentation in order to achieve the desired transmissivity [Nath, Col. 6, lines 9-21 and 46-56]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 6
Modified Steckemetz teaches the bifacial punched PERC solar cell as set forth above, wherein a size of the light transmitting region is 100 micron to 5 centimeter (0.5-15 mm) [Jutao, paragraph 0009].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, the density and size distribution of the light transmitting region is selected based on the amount of transmissivity desired [Nath, Col. 6, lines 9-21 and 46-56].  The bigger the holes provides for a more transmissive generating sheet.  However, the more transmissive the sheet, the less the power per meter that can be generated therefrom.  Therefore, one would have selected the size of the light transmitting region depending on the amount of power desired versus the amount of transmissivity desired [Nath, Col. 6, lines 9-21 and 46-56].
In the absence of criticality or unexpected results with respect to the size of the light transmitting region (a result-effective variable), it would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize said parameter through routine experimentation in order to achieve the desired transmissivity [Nath, Col. 6, lines 9-21 and 46-56]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0365469, Steckemetz et al. in view of US 5,176,758, Nath et al., CN 204792839, Jutao et al. and US 2015/0280020, Kärkkäinen et al. as applied to claims 1, 3-6, 9 and 13 above, and further in view of US 2013/0139871, Hirata et al. and US 2011/0197964, Jang et al.
Regarding claims 2 and 7
All the limitations of claim 1, from which claim 2 depends, have been set forth above.
Modified Steckemetz teaches that the size of the light transmitting region is from 0.3-0.5 mm [Jutao, paragraph 0009].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Modified does not teach a width of the rear aluminum finger is 150 micron to 5.5 centimeter and a width of the front silver finger is 30-80 micron.
Hirata teaches a solar cell module comprising a plurality of solar cells [Abstract, Figs. 2a-2b], each comprising a rear finger (10) and a front finger (12) [Figs. 2a-2b and paragraphs 0051-0052], wherein the width of the rear finger (10) if 1.3 mm to 7 mm [paragraphs 0052] and the width of the front finger is 50 to 200 µm [paragraph 0051].
Jang teaches a PERC solar cell wherein when making the width of the rear electrodes/fingers equal or greater to that of the front electrodes ensures increased light transmission efficiency and reduced resistance [paragraph 0101].
Modified Steckemetz, Hirata and Jang are analogous inventions in the field of solar cell modules.  It would have been obvious to one of ordinary skill in the art before 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
It is noted that the above combination necessarily results in the size of the light transmitting region being smaller than a width of the rear aluminum finger and is greater than a width of the front silver finger [Xinling, paragraph 0016; Hirata, paragraphs 0051-0052]. 

Response to Arguments
Applicant's arguments, see Remarks filed 03/17/2022, with respect to the rejection of claim(s) 1, 3-6, 9 and 13 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant argues that Nath does not teach or suggest reflection of the incident sunlight, and does not teach anything related to a reflective medium to allow the sunlight to be reflected to the rear surface. 
Applicant states that Nath is totally silent on the feature of “the rear surface comprises a reflective medium to allow the sunlight to be reflected to the rear surface,” as recited in amended claim 1.
	Applicant further argues that none of other cited references remedies the noted deficiencies of Steckemetz and Nath.
	Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  As set forth in Page 8 of the Office letter mailed on 12/17/2021, Kärkkäinen was relied upon to meet with such limitations.  As previously set forth, the Examiner recognized that Steckemetz modified by Nath did not teach a reflective medium on the rear surface.  However, it was stated that modified Steckemetz teaches a rear passivation layer (18) on the rear surface of the cell.
	As disclosed in Kärkkäinen, when a rear passivation layer is designed to act as a back reflector, the reflection of light into the absorption layer is improved thereby enhancing the light absorption of the device, and as a consequence, increasing the efficiency of the device [Fig. 1(g), Abstract, paragraphs 0004, 0007 and 0011].
Accordingly, it would have been obvious to design the back/rear passivation layer of modified Steckemetz such that it improves the reflection light into the absorption layer, as in Kärkkäinen, in order to enhance the light absorption of the device, and as a consequence, increasing the efficiency of the device [Kärkkäinen, Fig. 1(g), Abstract, paragraphs 0004, 0007 and 0011].
Applicant’s arguments are not persuasive and the rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0151783, Lu et al. teaches a solar cell comprising light transmitting regions (apertures 220 and 230) that penetrate through surfaces of the cell [Fig. 2A and paragraphs 0018-0019].
US 4,795,500, Kishi et al. teaches a solar cell comprising light transmitting regions (holes 6) that penetrate through the front and rear surfaces of the cell [Figs. 4-6, Col. 2, lines 63-68].
US 5,665,607, Kawama et al. teaches a solar cell comprising light transmitting regions (holes 8) that penetrate through the front and rear surfaces of the cell [Fig. 1(g), Col. 14, lines 42-51].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721